Title: To Thomas Jefferson from John McDowell, 14 February 1800
From: McDowell, John
To: Jefferson, Thomas



Sir
Staunton Feb: 14. 1800

I received your favour this morning by post in which you mention that feathers of a good quallity would answer you for the balance of Nails now on hand I should be willing to give feathers but they are so Scarce at present that It would impossible to procure them at any price. there has been Such A demand last Summer in the place That I doe now that 20 ⅌ Could be Got in the Whole Town therefore I doe suppose It would impossible to get Any quantity in a reasonable time I have sold Verry few of the Nails since I wrote you last—the amount of Money in my hands may be had at any time—however If I have Any opputunity of Getting any feathers I will Write you—
I am Sir your Obt Sevt

John McDowell

